BRETT, Judge
(dissenting.)
I respectfully dissent to this decision for the reason I believe defendant’s motion for new trial should have been granted. In the first instance, defense counsel was appointed to represent the defendant one week prior to trial; consequently, his efforts were limited by circumstances at least. Likewise, at the time of trial Larry Bryant was not in the vicinity of Lawton, and no one seemed to know of his whereabouts. To contend that defense counsel did not show due diligence in locating the witness is an overstatement. In his brief to the trial court, the Assistant District Attorney recited that defense counsel had at his disposal all the facilities of the National Crime Information Center, and had he issued a subpoena for Bryant, those facilities would have been utilized to locate Larry Bryant, even though he was outside the State of Oklahoma. I feel certain that such information must have come as a surprise to defense counsel. Admittedly, it would have been better if defense counsel had asked for the issuance of a subpoena for Bryant; but being without an address to supply, he must have considered the effort to be futile.
The Assistant District Attorney also argued that Larry Bryant’s testimony was merely cumulative because at his trial the defendant testified to the same facts. Bryant’s testimony, given at the hearing on the motion for new trial, supported that provided by defendant. Had the jury believed Bryant’s testimony that defendant had no reason to believe the amplifier was stolen, the jury might have reached different results. Otherwise there would have been no reason to presume defendant was concealing stolen property. It also seemed to be pretty well settled that Bryant was outside the State of Oklahoma during much of the time concerned.
At one time when Bryant was back in Lawton, the police went to the home of Bryant’s mother, where he was staying, and picked him up to go to the trailer house to open it so a search could be made for other property stored there. Bryant testified at the hearing that Johnny Good-son was with the officer at the time. He also testified that Goodson was the person who brought the property to his trailer house to be stored, -but he said that at that time he did not know the property was stolen. After he learned that the property was stolen, he did not communicate that fact to defendant until later. Nonetheless, when the time for trial arrived, Larry Bryant was not in the State of Oklahoma and his whereabouts was not known to defense counsel at the time.
Considering all the facts, it appears to me that defendant should be granted a new trial. Notwithstanding the Assistant District Attorney’s contentions, the facilities *642to a court-appointed defense counsel are limited; and as a consequence, the manner in which he must obtain evidence is a struggle. I believe with the testimony of Larry Bryant the jury would have reached different results. Therefore, I dissent.